 



Exhibit 10.11
AMENDMENT TO
SUBORDINATED PLEDGE AGREEMENT
DATED OCTOBER 8, 2003
AMENDMENT NO. 1 TO SUBORDINATED PLEDGE AGREEMENT
     AMENDMENT dated as of December 29, 2006 to the Subordinated Pledge
Agreement made and entered into as of October 8, 2003 (the “Agreement”) by
Dalton Corporation (the “Pledgor”) in favor of The Bank of New York Trust
Company, N.A. (as successor to The Bank of New York), as Trustee on behalf of
the Noteholders referred to therein.
W I T N E S S E T H:
     WHEREAS, the parties hereto are amending the Indenture referred to in the
Agreement to permit additional Future Priority Debt (as defined therein) to be
incurred, which Future Priority Debt will be secured by Liens on the Pledged
Collateral;
     NOW, THEREFORE, the parties hereto agree as follows:
     Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Agreement has the meaning
assigned to such term in the Agreement. Each reference to “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Agreement
shall, after this Amendment becomes effective, refer to the Agreement as amended
hereby.
     Section 2. Amendment of Section 7(a). Section 7(a) of the Agreement is
hereby amended and restated in its entirety as follows:
     “Other than for Priority Liens and Priority Lien Documents and except as is
not prohibited by the Indenture, Pledgor agrees that Pledgor will not
(i) encumber, sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, any of the Pledged Collateral
or (ii) enter into any other contractual obligations which could reasonably be
expected to restrict or inhibit the right or ability of the Trustee to sell or
otherwise dispose of the Pledged Collateral or any part thereof after the
occurrence and during the continuance of an Event of Default.”
     Section 3. Representations and Warranties. The Pledgor represents and
warrants that the representations and warranties of the Pledgor set forth in
Section 4 of the Agreement are true and correct on the date hereof.
     Section 4. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
     Section 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
     Section 6. Effectiveness. This Amendment shall become effective at the time
that Neenah Foundry Company accepts for purchase a majority in principal amount
of its outstanding 11% Senior Secured Notes due 2010 issued under the Indenture.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

                      DALTON CORPORATION    
 
                    By:   /s/ Gary W. LaChey                  
 
      Name:   Gary W. LaChey    
 
      Title:   Corporate Vice President - Finance    
 
               and Chief Financial Officer    
 
                    THE BANK OF NEW YORK TRUST         COMPANY, N.A., as Trustee
   
 
                    By:   /s/ Roxane Ellwanger                  
 
      Name:   Roxane Ellwanger    
 
      Title:   Assistant Vice President    

- 2 -